Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,067,231 B2 (Zweigle) and further in view of US 10,048,064 (Munro), US 10,422,864 (Woloschyn), and US 9,909,871 (Kumagai).
Regarding claim 1, Zweigle teaches A laser scanner comprising: a main base (Zweigle 4:32-35 Fig 1-3 base 24), a distance measuring optical assembly provided on said main base (Zweigle Figure 1-3 4:30-55), for projecting the distance measuring light, for receiving the reflected distance measuring light from an object to be measured and for measuring a distance to said object to be measured, a rotation irradiating assembly provided on said main base and for performing the rotary irradiation of said distance measuring light projected from said distance measuring optical assembly by the rotation of a scanning mirror (Zweigle Figure 1-3 rotary mirror 26, swivel assembly 4:40-67), a case for accommodating said distance measuring optical assembly and said rotation irradiating assembly (Zweigle 6:3-16), mounted to said main base and having the rigidity lower than that of said main base (Zweigle 6:10-12). Zweigle also teaches, and mountable to other device, wherein said case includes a case frame (Zweigle yokes 54 and 56, a left case, and a right case, (Zweigle pair of walls 46, 48 and shells 50 and 52). . . , said case frame includes a lower frame portion (Zweigle yokes 54 and 56) . . . said lower frame portion includes a left partition and a right partition which form a space at a central portion (Zweigle Figure 1 and 2 prism 60 traverse 44 walls 46 and 48; 6:46-56) . . . for accommodating said distance measuring optical assembly when said left case is mounted and to expose said distance measuring optical assembly when said left case is removed (Zweigle Figure 1, 2, and 3; 5:62-67; 6:3-16; 6:51-53) . . . for accommodating said rotation irradiating 19assembly when said right case is mounted and to expose said rotation irradiating assembly when said right case is removed, said scanning mirror is accommodated in said space (Zweigle Figure 1, 2 and 3, 6:7-16; 10-53).
However, Zweigle fails to teach, . . . an adapter mounted to said main base . . . which is 
continuous over the whole circumference in the horizontal direction . . . said left case is configured to be liquid-tightly and detachably mounted between said left partition and said lower frame portion, to form a liquid-tight space . . . said right case is configured to be liquid-tightly and detachably mounted between said right partition and said lower frame member to form a liquid tight space . . . a transparent plate is provided between said left partition and said right partition, and said space is liquid-tightly closed. 
	On the other hand, Kumagai teaches, an adapter mounted to said main base (Kumagai Column 5 line 59-61; Figure 1, 2, 3, and 4 coupler 15, 15’, 15a, and 15b).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zweigle in view of Kumagai such that the laser scanner would have an adapter mounted on the main base. The motivation to do so would be to make the laser scanner adaptably attachable to other various devices normally used in conjunction with the laser scanner.
	However, Zweigle, as modified by Kumagai, still does not teach, . which is 
continuous over the whole circumference in the horizontal direction . . . said left case is configured to be liquid-tightly and detachably mounted between said left partition and said lower frame portion, to form a liquid-tight space . . . said right case is configured to be liquid-tightly and detachably mounted between said right partition and said lower frame member to form a liquid tight space . . . a transparent plate is provided between said left partition and said right partition, and said space is liquid-tightly closed.
	On the other hand, Woloschyn teaches, which is continuous over the whole circumference in the horizontal direction (Woloschyn Figure 3 and 4; 4:62-67) . . . detachably mounted between said left partition and said lower frame portion (Woloschyn 7:6-14) . . . detachably mounted between said right partition and said lower frame member (Woloschyn 7:6-14).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zweigle modified by Kumagai, as modified by Woloschyn such that the laser scanner has a case frame with a lower portion that surrounds the entire base of the scanner case and has detachably mounted case portions. The motivation to do so is to 
	However, Zweigle as modified in view of Kumagai and Woloschyn fails to teach, said left case is configured to be liquid-tightly . . . to form a liquid-tight space . . . said right case is configured to be liquid-tightly . . . a transparent plate is provided between said left partition and said right partition, and said space is liquid-tightly closed. 
	On the other hand, Munro teaches, said left case is configured to be liquid-tightly (Munro 16:22-33) . . . to form a liquid-tight space (Munro 16:22-33) . . . said right case is configured to be liquid-tightly (Munro 16:22-33) . . . to form a liquid-tight space (Munro 16:22-33) . . . a transparent plate is provided between said left partition and said right partition, and said space is liquid-tightly closed (Munro 16:22-33).
	Accordingly, , it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zweigle modified by Kumagai and Woloschyn, as modified by Munro, such that the laser scanner has a case which is liquid-tightly sealed and so that there is a transparent plate between middle section and the left and right portions of the scanner. The motivation to do so would be to make use in wet conditions safer for the integrity of the scanner. Being in a liquid tight case would enable use in outdoor, high humidity, and precipitating conditions possible and safe for the scanner. Many of the best uses for the scanner would require exposure to weather elements. In addition, the motivation for the transparent plate would allow for the laser light to emit 
	Therefore, Zweigle, as modified in view Kumagai, Munro, and Woloschyn, teaches, A laser scanner comprising: a main base, a distance measuring optical assembly provided on said main base, for projecting the distance measuring light, for receiving the reflected distance measuring light from an object to be measured and for measuring a distance to said object to be measured, a rotation irradiating assembly provided on said main base and for performing the rotary irradiation of said distance measuring light projected from said distance measuring optical assembly by the rotation of a scanning mirror, a case for accommodating said distance measuring optical assembly and said rotation irradiating assembly, mounted to said main base and having the rigidity lower than that of said main base, and an adapter mounted to said main base and mountable to other device, wherein said case includes a case frame, a left case, and a right case, which are liquid-tightly mounted to said main base, said case frame includes a lower frame portion,  which is continuous over the whole circumference in the horizontal direction, said lower frame portion includes a left partition and a right partition which form a space at a central portion, said left case is configured to be liquid-tightly and detachably mounted between said left partition and said lower frame portion, to form a liquid-tight space for accommodating said distance measuring optical assembly when said left case is mounted and to expose said distance measuring optical assembly when said left case is removed, said right case is configured to be liquid-tightly and detachably mounted between said right partition and said lower frame member, to form a liquid-tight space for accommodating said rotation irradiating 19assembly when said right case is mounted and to expose said rotation irradiating assembly when said right case is removed, said scanning mirror is accommodated in said space, a transparent plate is provided between said left partition and said right partition, and said space is liquid-tightly closed.  


Regarding claim 2, Zweigle as modified in view of Kumagai, Munro, and Woloschyn, teaches, the laser scanner according to claim 1 (see the paragraph 5 rejection and reasoning). 
However, Zweigle fails to teach, wherein the adjustment of said distance measuring optical 
assembly and said rotation irradiating assembly is completed in a state where said distance measuring optical assembly and said rotation irradiating assembly are being mounted on said main base. 
	On the other hand, Kumagai teaches, wherein the adjustment of said distance measuring optical assembly and said rotation irradiating assembly is completed in a state where said distance measuring optical assembly and said rotation irradiating assembly are being mounted on said main base.  (Kumagai 5:12-20 Figure 1 leveling unit 2 and measuring unit 4). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser scanner taught by Zweigle, in view of Kumagai, Munro, and Woloschyn such that the laser assembly and the rotation assembly are adjusted when both assemblies are attached to a main base, as taught by Kumagai.
	The motivation to do so would be to ensure that any adjustments made to the laser scanner in the field do not change the path of the laser light inside the laser scanner and do not require the removal of the case to make any adjustments to the laser scanner. This ensures the assemblies are not contaminated while in the field and do not become unaligned due to movement of only one of the assemblies and not the other.
	Therefore, Zweigle, in view of Kumagai, Munro, and Woloschyn, teaches, wherein the adjustment of said distance measuring optical assembly and said rotation irradiating assembly is completed in a state where said distance measuring optical assembly and said rotation irradiating assembly are being mounted on said main base.

Regarding claim 3, Zweigle as modified in view of Kumagai, Munro, and Woloschyn, teaches, the laser scanner according to claim 1 (see the paragraph 5 rejection and reasoning).
However, Zweigle fails to teach, wherein an adapter for mounting said laser scanner is 
detachably mounted to said main base, and said adapter is exchanged in correspondence with an object to which said laser scanner is mounted. 
	On the other hand, Kumagai teaches, wherein an adapter for mounting said laser scanner is detachably mounted to said main base, and said adapter is exchanged in correspondence with an object to which said laser scanner is mounted.  (Kumagai 5:59-61; Figure 1, 2, 3, and 4 coupler 15, 15’, 15a, and 15b).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser scanner taught by Zweigle, in view of Kumagai, Munro, and Woloschyn to have an adaptable mounting. 
	The motivation to do so is to provide the laser scanner with a way to be attached and detached to a variety of other devices. This allows the user to use the laser scanner in different applications without having to purchase multiple scanners that perform the same scanning process but are fixed to a single device.
	Therefore, Zweigle, as modified in view of Kumagai, Munro, and Woloschyn, teaches, wherein an adapter for mounting said laser scanner is detachably mounted to said main base, and said adapter is exchanged in correspondence with an object to which said laser scanner is mounted.

Regarding claim 4, Zweigle teaches, in view of Kumagai, Munro, and Woloschyn, the laser scanner according to claim 1 (see paragraph 5 rejection and reasoning). 
Furthermore, Zweigle also teaches, wherein said lower frame portion is externally fitted to said 
main base, said lower frame portion has divided engaging portions, and said lower frame portion is bolted to said main base via the engaging portions, respectively.  (Zweigle 6:3-45 Figure 1 and 2; shells 50 and 52, yokes 54 and 56, main base 24, walls 46 and 48).
	

Regarding claim 6, Zweigle, as modified in view of Kumagai, Munro, and Woloschyn, teaches, the laser scanner according to claim 2.
Furthermore, Zweigle also teaches, wherein said lower frame portion is externally fitted to said 
main base, said lower frame portion has divided engaging portions, and said lower frame portion is bolted to said main base via the engaging portions, respectively.  (Zweigle 6:1-45).
	

Regarding claim 7, Zweigle, as modified in view of Kumagai, Munro, and Woloschyn, teaches, the laser scanner according to claim 3.
Furthermore, Zweigle also teaches, wherein said lower frame portion is externally fitted to said 
main base, said lower frame portion has divided engaging portions, and said lower frame portion is bolted to said main base via the engaging portions, respectively (Zweigle 6:1-45).
	

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,067,231 B2 (Zweigle) and further in view of US 10,048,064 (Munro), US 10,422,864 (Woloschyn), US 9,909,871 (Kumagai), and US 8,705,012 B2 (Greiner). 
Regarding claim 5, Zweigle, as modified in view of Kumagai, Munro, and Woloschyn, teaches, the laser scanner according to claim 1, wherein said left partition and said right partition are coupled by a coupling portion (Zweigle traverse member 44), said coupling portion is a more constricted shape than the left and right parts of said lower frame portion. 
However, Zweigle, as modified in view of Kumagai, Munro, and Woloschyn, fails to teach, a 
cylinder with a vertical axis with respect to said main base is formed at the center of said coupling portion, and said cylinder is 20connected to said left partition and said right partition by conical curves or curves which approximate the conical curves.
On the other hand, Greiner teaches, a cylinder with a vertical axis with respect to said main 
base is formed at the center of said coupling portion, and said cylinder is 20connected to said left partition and said right partition by conical curves or curves which approximate the conical curves.  (Greiner Figure 4 dome 14a 5:29-41).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser scanner taught by Zweigle, in view of Kumagai, Munro, and Woloschyn, in further view of Greiner to have a laser scanner with a coupling portion with a cylinder in the middle that is connected to both the left and right portions.
	The motivation to do so would be to have an aligning hollow cylinder which would assist in centering the laser scanner onto whatever device it is being attached to. The cylinder provides a female side to a connection point between the laser scanner and the device it is being attached to. Having this hollow cylinder attached to both the left and right partition, it helps to keep the laser aligned. The centered cylinder balances mechanical forces and keeps the left and right partition from moving relative to one another.
	Therefore, Zweigle, as modified in view of Kumagai, Munro, and Woloschyn and further 
modified in view of Greiner teaches, a cylinder with a vertical axis with respect to said main 
base is formed at the center of said coupling portion, and said cylinder is 20connected to said left partition and said right partition by conical curves or curves which approximate the conical curves.

Regarding claim 8, Zweigle, in view of Kumagai, Munro, and Woloschyn, teaches, the laser scanner according to claim 3, wherein said left partition and said right partition are coupled by a coupling portion (Zweigle traverse member 44), said coupling portion is a more constricted shape than the left and right parts of said lower frame portion (Zweigle Figure 1 and 2 traverse member 44). 
However, Zweigle, as modified by Kumagai, Munro, and Woloschyn fails to teach, a cylinder 
with a vertical axis with respect to said main base is formed at the center of said coupling portion, and said cylinder is connected to said left partition and said right partition by conical curves or curves which approximate the conical curves.
	On the other hand, Greiner teaches, a cylinder with a vertical axis with respect to said main base is formed at the center of said coupling portion, and said cylinder is connected to said left partition and said right partition by conical curves or curves which approximate the conical curves.  (Greiner Figure 4 dome 14a 5:29-41).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser scanner taught by Zweigle, in view of Kumagai, Munro, and Woloschyn, in further view of Greiner to have a laser scanner with a coupling portion with a cylinder in the middle that is connected to both the left and right portions.
	The motivation to do so would be to have an aligning hollow cylinder which would assist in centering the laser scanner onto whatever device it is being attached to. The cylinder provides a female side to a connection point between the laser scanner and the device it is being attached to. Having this hollow cylinder attached to both the left and right partition, it helps to keep the laser aligned. The centered cylinder balances mechanical forces and keeps the left and right partition from moving relative to one another. This is the same motivation as claim 5.
a cylinder with a vertical axis with respect to said main base is formed at the center of said coupling portion, and said cylinder is connected to said left partition and said right partition by conical curves or curves which approximate the conical curves.

Regarding claim 9, Zweigle as modified by Kumagai, Munro, and Woloschyn, teaches, the laser scanner according to claim 3, wherein said left partition and said right partition are coupled by a coupling portion (Zweigle traverse member 44), said coupling portion is a more constricted shape than the left and right parts of said lower frame portion (Zweigle Figure 1 and 2 traverse member 44). 
However, Zweigle as modified by Kumagai, Munro, and Woloschyn fails to teach, a cylinder with 
a vertical axis with respect to said main base is formed 21at the center of said coupling portion, and said cylinder is connected to said left partition and said right partition by conical curves or curves which approximate the conical curves.
On the other hand, Greiner teaches, a cylinder with a vertical axis with respect to said main base is formed 21at the center of said coupling portion, and said cylinder is connected to said left partition and said right partition by conical curves or curves which approximate the conical curves. (Greiner Figure 4 dome 14a 5:29-41).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser scanner taught by Zweigle, in view of Kumagai, Munro, and Woloschyn, in further view of Greiner to have a laser scanner with a coupling portion with a cylinder in the middle that is connected to both the left and right portions.
	The motivation to do so would be to have an aligning hollow cylinder which would assist in centering the laser scanner onto whatever device it is being attached to. The cylinder provides a female side to a connection point between the laser scanner and the device it is being attached to. Having this 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL DONAVAN BROWN whose telephone number is (571)272-5331. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITCHELL D BROWN/Examiner, Art Unit 3645
                                                                                                                                                                                                        /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645